
	
		II
		111th CONGRESS
		1st Session
		S. 1103
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Vitter (for himself,
			 Mr. McConnell, Mr. Ensign, Mr.
			 McCain, Mr. Coburn,
			 Mr. Inhofe, Mr.
			 Hatch, Mr. DeMint,
			 Mr. Sessions, Mr. Chambliss, Mr.
			 Risch, Mr. Enzi,
			 Mr. Bond, and Mr. Bunning) introduced the following bill; which
			 was read twice and referred to the Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to establish
		  standards for the distribution of voter registration application forms and to
		  require organizations to register with the State prior to the distribution of
		  such forms.
	
	
		1.Short TitleThis Act may be cited as the
			 Voter Fraud Prevention
			 Act.
		2.Standards for
			 distribution of Voter Registration Application Forms and registration
			 requirements for organizations
			(a)In
			 generalSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C.
			 15481 et seq.) is amended by inserting after section 303 the
			 following new section:
				
					303A.Standards For
				Distribution of Voter Registration Application Forms and registration
				requirements for organizations
						(a)Standards for
				distribution of voter registration application forms
							(1)Standards
				Described
								(A)In
				generalAn individual may not distribute a voter registration
				application form for elections for Federal office held in a State if the
				individual—
									(i)has been convicted
				of a felony under any State or Federal law;
									(ii)does not sign and
				print legibly their name on the form;
									(iii)does not provide
				identifying information (including their name, address, and other appropriate
				contact information, including the name and address of any organization which
				pays them directly or indirectly to distribute such forms) to the election
				official to whom the form will be submitted upon completion by the applicant;
				and
									(iv)does not
				certify, under penalty of perjury, that—
										(I)they have not
				received financial compensation based on the number of voter registration
				application forms submitted by the individual to an election official upon
				completion by the applicant; and
										(II)the information
				provided by the individual under this subparagraph is accurate to the best of
				the individual's knowledge.
										(B)Exception for
				unpaid distributionsSubparagraph (A) does not apply with respect
				to the distribution of a voter registration application form by an individual
				who is not compensated directly or indirectly for the distribution of the
				form.
								(2)Penalties
								(A)Distribution of
				forms by individuals not meeting standardsAny individual who
				distributes a voter registration application form for elections for Federal
				office in a State in violation of paragraph (1) shall be guilty of a
				misdemeanor and fined in accordance with title 18, United States Code.
								(B)Employment of
				ineligible individual to distribute formsAny person who employs
				an individual to distribute voter registration application forms for elections
				for Federal office in a State and who knows, or should reasonably be expected
				to know, that the individual does not meet the standards described in paragraph
				(1) shall be guilty of a misdemeanor and fined in accordance with title 18,
				United States Code.
								(3)Effective
				DateThis subsection shall apply with respect to voter
				registration application forms distributed on or after the date that is 180
				days after the date of enactment of this section.
							(b)Registration
				requirements for organizations
							(1)In
				generalAn organization may not provide for the distribution of
				voter registration application forms (including any payment of an individual
				directly or indirectly to distribute such forms) for elections for Federal
				office held in a State if the organization has not registered with the State
				(in accordance with procedures established by the State).
							(2)PenaltiesAny
				organization which provides for the distribution of voter registration
				application forms for elections for Federal office in a State in violation of
				paragraph (1) shall be guilty of a misdemeanor and fined in accordance with
				title 18, United States Code.
							(3)Effective
				dateThis subsection shall apply with respect to voter
				registration application forms distributed on or after the date that is 180
				days after the date of enactment of this
				section.
							.
			(b)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following:
				
					
						Sec. 303A. Standards for distribution of
				voter registration application forms and registration requirements for
				organizations.
					
					.
			
